J-S23021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :     IN THE SUPERIOR COURT OF
                                                :          PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    MICHAEL LOMBARDI                            :
                                                :
                       Appellant                :     No. 2337 EDA 2019

               Appeal from the PCRA Order Entered July 10, 2019
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0004620-2009


BEFORE: NICHOLS, J., McCAFFERY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY McCAFFERY, J.:                                   FILED JUNE 22, 2020

        Michael Lombardi (Appellant) appeals from the order entered in the

Chester County Court of Common Pleas dismissing his “motion to modify

sentence” as an untimely-filed Post Conviction Relief Act1 (PCRA) petition.

Appellant’s    counsel,    Deborah     Brown,       Esquire   (Counsel),   has   filed   a

Turner/Finley2 brief and application for leave to withdraw. We grant Counsel

leave to withdraw and affirm the order.

        On January 20, 2011, Appellant entered a negotiated guilty plea to one

count of possession of a controlled substance with intent to deliver. 3 On the

____________________________________________


1   42 Pa.C.S. §§ 9541-9546.

2Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

3   35 P.S. § 780-113(a)(30).
J-S23021-20


same day, the trial court imposed the agreed-upon sentence of 66 months

(5½ years) to 144 months’ (12 years’) imprisonment.                   Although the

sentencing sheet indicated a mandatory minimum sentence was imposed, it

did not explain which mandatory sentencing statute was applied.4 Appellant

did not file a post-sentence motion or a direct appeal.

       More than eight years later, on March 26, 2019, Appellant, represented

by Adam Sager, Esquire, filed the underlying “Motion to Modify Sentence Due

to Alleyne v. United States.”5 This motion averred Appellant “was given a

mandatory minimum sentence” — likewise without indicating the nature of the

mandatory      sentence      —    that    was    unconstitutional   under   Alleyne,

Commonwealth v. Wolfe, 140 A.3d 651 (Pa. 2016), and Commonwealth

v. Valentine, 101 A.3d 801 (Pa. Super. 2014).6 Appellant’s Motion to Modify

Sentence, 3/26/19, at 2.




____________________________________________


4Upon informal inquiry by this Court, the trial court clerk advised the January
20, 2011, plea/sentencing hearing was not transcribed.

5 See Alleyne v. United States, 570 U.S. 99, 103 (2013) (“Any fact that, by
law, increases the penalty for a crime is an ‘element’ that must be submitted
to the jury and found beyond a reasonable doubt.”).

6See Wolfe, 140 A.3d at 663 (42 Pa.C.S. § 9718 — which imposed mandatory
minimum sentences for offenses “against infant persons” — contravenes
Alleyne and is unconstitutional); Valentine, 101 A.3d at 812 (42 Pa.C.S. §
9712 and 9713 — which imposed mandatory minimum sentences for,
respectively, offenses committed with firearms and offenses committed on
public transportation —are unconstitutional pursuant to Alleyne).


                                           -2-
J-S23021-20


       On April 25, 2019, the PCRA court issued a Pa.R.Crim.P. 907 notice of

intent to dismiss the motion without a hearing.       The notice explained that

because a collateral challenge to the legality of sentence should be raised

under the PCRA, the court construed Appellant’s motion as a PCRA petition.

Notice of Intent to Dismiss PCRA Petition, 4/25/19, at 2 n.1. The court then

reasoned Appellant’s motion was filed beyond the general PCRA one-year filing

period, and none of the timeliness exceptions applied.       See 42 Pa.C.S. §

9545(b)(1)(i)-(iii). Specifically, the court found Appellant was not entitled to

relief under the newly-recognized-retroactive constitutional right exception

because “the Pennsylvania Supreme Court has unambiguously held that

‘Alleyne does not apply retroactively to cases pending on collateral

review[.]’”7    Notice of Intent to Dismiss PCRA Petition at 3 n.1, quoting

Commonwealth v. Washington, 142 A.3d 810, 820 (Pa. 2016).

       On July 10, 2019, the PCRA court issued the underlying order dismissing

Appellant’s PCRA petition.        Although he was still represented by Attorney

Sager, Appellant filed a timely pro se notice of appeal, along with a pro se




____________________________________________


7The notice also stated Appellant may respond within 20 days, and if he did
not, the court would dismiss his motion. On May 26, 2019, Appellant filed an
untimely pro se “Amended Petition for Relief/Motion to Correct Illegal
Sentence.”




                                           -3-
J-S23021-20


Pa.R.A.P. 1925(b) statement.8 We note the trial court did not issue any order

requiring a Rule 1925(b) statement.

       On September 16, 2019, Attorney Sager filed in this Court a petition to

withdraw from representation. This Court granted the petition and remanded

to the PCRA court to determine whether Appellant was eligible for court-

appointed counsel.       The PCRA court consequently appointed the Chester

County Public Defender’s office to represent Appellant, and on November 6,

2019, present counsel, Assistant Public Defender Brown, entered her

appearance in this Court. On December 3rd, this Court granted Appellant’s

request for a second remand so that he may file an amended Rule 1925(b)

statement. On December 9 and 23, respectively, Appellant filed pro se Rule

1925(b) statements.9 On December 23rd, Counsel filed a statement of intent

to file a Turner/Finley brief.10

____________________________________________


8 See Pa.R.Crim.P. 576(A)(4) (if represented criminal defendant files pro se
notice of appeal, clerk of courts shall accept it for filing, and copy of time-
stamped document shall be forwarded to defendant’s attorney and
Commonwealth within 10 days); Commonwealth v. Wooden, 215 A.3d 997,
1000 (Pa. Super. 2019) (although defendant’s attorney remained counsel of
record, it was proper for trial court clerk to docket defendant’s pro se notice
of appeal).

9Appellant filed these pro se filings despite this Court’s reminder against pro
se filings by counseled appellants. See Order, 12/3/19, at 1-2.

10Rule 1925(c)(4) permits an attorney to file “a statement of intent to file an
Anders/Santiago brief in lieu of filing a [Rule 1925(b)] Statement.”
Pa.R.A.P. 1925(c)(4). We note the Anders/Santiago paradigm applies when
counsel seeks to withdraw from representation on direct appeal, whereas



                                           -4-
J-S23021-20


       Counsel has now filed a Turner/Finley petition to withdraw and a brief,

averring the PCRA court properly found Appellant’s PCRA petition was untimely

and, therefore, the within appeal is meritless. Appellant has not responded to

counsel’s petition.

       We first consider whether Counsel has satisfied the requirements of

Turner/Finley.

       Counsel petitioning to withdraw from PCRA representation must
       proceed . . . under Turner[and Finley] and must review the case
       zealously. [C]ounsel must then submit a “no-merit” . . . brief on
       appeal to this Court, detailing the nature and extent of counsel’s
       diligent review of the case, listing the issues which petitioner
       wants to have reviewed, explaining why and how those issues lack
       merit, and requesting permission to withdraw.

       Counsel must also send to the petitioner: (1) a copy of the “no
       merit” letter/brief; (2) a copy of counsel’s petition to withdraw;
       and (3) a statement advising petitioner of the right to proceed pro
       se or by new counsel.

       Where counsel submits a petition and no-merit letter that . . .
       satisfy the technical demands of Turner/Finley, . . . this Court .
       . . must then conduct its own review of the merits of the case. If
       the court agrees with counsel that the claims are without merit,
       the court will permit counsel to withdraw and deny relief.




____________________________________________


Turner/Finley applies in a PCRA appeal. Commonwealth v. Widgins, 29
A.3d 816, 817 n.2. (Pa. Super. 2011); see Anders v. California, 386 U.S.
738 (1967); Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).

      Nevertheless, we emphasize the trial court did not issue any Rule
1925(b) order requiring a statement to be filed. Accordingly, we decline to
find any waiver on the ground that Attorney Brown did not comply with a Rule
1925(b) order.


                                           -5-
J-S23021-20


Commonwealth v. Walters, 135 A.3d 589, 591 (Pa. Super. 2016) (citations

omitted).

      Here, Counsel’s application for leave to withdraw avers: she “made a

conscientious examination of the record, corresponded with Appellant, . . .

research[ed] the merits of Appellant’s claim,” and concluded the PCRA court

properly treated Appellant’s motion as a PCRA petition and found it was

untimely filed. Counsel’s Application for Leave to Withdraw, 3/3/20, at 1-2.

Counsel has attached a copy of a letter she sent to Appellant, which: outlined

her review of the record and why she believed his appeal would have no merit;

informed Appellant she would seek to withdraw from representation; and

advised him he could retain another attorney or proceed pro se. We conclude

Counsel has complied with the requirements of Turner/Finley and thus we

independently review whether the PCRA court properly dismissed Appellant’s

petition as untimely filed. See Walters, 135 A.3d at 591.

      The sole issue raised in Appellant’s “Motion to Modify Sentence” was

whether his mandatory minimum sentence was unconstitutional under

Alleyne, Wolfe, and Valentine. This Court has stated that an Alleyne claim

is a challenge to the legality of sentence and is cognizable under the PCRA.

Commonwealth v. Ruiz, 131 A.3d 54, 60 (Pa. Super. 2015). Accordingly,

the PCRA court properly construed Appellant’s motion as a PCRA petition.

      “Under our standard of review for an appeal from the denial of PCRA

relief, we must determine whether the ruling of the PCRA court is supported


                                    -6-
J-S23021-20


by the record and is free of legal error.” Commonwealth v. Paddy, 15 A.3d
431, 442 (Pa. 2011) (citation omitted). This Court has stated:

        It is well-established that “the PCRA’s timeliness requirements are
        jurisdictional in nature and must be strictly construed; courts may
        not address the merits of the issues raised in a petition if it is not
        timely filed.” Generally, a PCRA petition must be filed within one
        year of the date the judgment of sentence becomes final unless
        the petitioner meets his burden to plead and prove one of the
        exceptions enumerated in 42 Pa.C.S.A. § 9545(b)(1)(i)–(iii),
        which include: (1) the petitioner’s inability to raise a claim as a
        result of governmental interference; (2) the discovery of
        previously unknown facts or evidence that would have supported
        a claim; or (3) a newly-recognized constitutional right. 42
        Pa.C.S.A. § 9545(b)(1)(i)–(iii). [A] petition invoking any of the
        exceptions must be filed within 60 days of the date the claim first
        could have been presented.[11]

Walters, 135 A.3d at 591-92 (some citations omitted).




____________________________________________


11   This Court has explained:

        On October 24, 2018, the General Assembly amended section
        9545(b)(2) of the PCRA statute to expand the time for filing a
        petition from 60 days to one year from the date the claim could
        have been presented. See 2018 Pa.Legis.Serv.Act 2018-146
        (S.B. 915), effective December 24, 2018. The amendment applies
        only to claims arising one year before the effective date of this
        section, i.e. December 24, 2017, or thereafter.

Commonwealth v. Brensinger, 218 A.3d 440, 448 (Pa. Super. 2019). As
Appellant sought relief under Alleyne, his claim “arose,” for purposes of
Section 9542(b), on the date the High Court issued that decision, June 17,
2013. Accordingly, Appellant was not entitled to the expanded one-year
deadline in the 2018 amendment. See id.; see also Notice of Intent to
Dismiss PCRA Petition at 3 n.1 (concluding same).




                                           -7-
J-S23021-20


       As stated above, Appellant was sentenced on January 20, 2011. He had

30 days, or until Monday, February 21, 2011, to file a notice of appeal.12 See

Pa.R.A.P. 903(a).      When Appellant did not file an appeal, his judgment of

sentence became final on that day, and he then generally had one year, or

until February 21, 2012, to file a PCRA petition. See 42 Pa.C.S. § 9545(b)(1),

(3) (judgment becomes final at conclusion of direct review or at expiration of

time for seeking review). The instant motion was filed more than seven years

later, on March 26, 2019, and thus was patently untimely. See 42 Pa.C.S. §

9545(b)(1).

       Furthermore, Appellant’s motion did not plead any of the Section

9545(b)(1) exceptions. Indeed, the motion did not refer at all to the PCRA’s

timeliness requirements. See 42 Pa.C.S. § 9545(b)(1) (petition shall be filed

within one year of the date the judgment becomes final, unless petition

alleges and proves exception applies); Walters, 135 A.3d at 591-92.

Furthermore, even if Appellant had relied on the “newly recognized retroactive

constitutional right” exception, no relief would be due, as we would agree with

the PCRA court that neither Alleyne nor its progeny announce a new

constitutional right that would apply retroactively.      See 42 Pa.C.S. §



____________________________________________


12The thirtieth day fell on Saturday, February 19, 2011. Appellant thus had
until Monday, February 21st to file a notice of appeal. See 1 Pa.C.S. § 1908
(when last day of any period of time referred to in any statute falls on
Saturday, Sunday, or legal holiday, such day shall be omitted from
computation);

                                           -8-
J-S23021-20


9545(b)(1)(ii); Washington, 142 A.3d at 823; Notice of Intent to Dismiss

PCRA Petition at 3 n.1. See also Ruiz, 131 A.3d at 58 (“It is . . . settled that

Alleyne does not invalidate a mandatory minimum sentence when presented

in an untimely PCRA petition.”).

      We thus conclude the PCRA court did not abuse its discretion in finding

Appellant’s motion was time-barred by the PCRA timeliness requirements.

See 42 Pa.C.S. § 9545(b)(1); Washington, 142 A.3d at 823; Edmiston, 65
A.3d at 353. We grant Counsel’s application for leave to withdraw and affirm

the order dismissing Appellant’s motion to modify sentence.

      Order affirmed. Counsel’s application for leave to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/22/20




                                     -9-